Case 2:18-cv-00617-RGK-GJS Document 84 Filed 03/08/19 Page 1 of 4 Page ID #:1031




    1 RAFEY S. BALABANIAN (SBN – 315962)
      rbalabanian@edelson.com
    2
      J. AARON LAWSON (SBN – 319306)
    3 alawson@edelson.com
      EDELSON PC
    4 123 Townsend Street, Suite 100
      San Francisco, California 94107
    5 Tel: (415) 212-9300
      Fax: (415) 373-9435
    6
      Counsel for Plaintiff and the Putative Classes
    7
                                   UNITED STATES DISTRICT COURT
    8
    9                          CENTRAL DISTRICT OF CALIFORNIA

   10                                      WESTERN DIVISION

   11   JOSEPH LACK, individually and on behalf of Case No. 3:17-cv-02911-JSC
        all others similarly situated,
   12                                              PLAINTIFF’S APPLICATION FOR LEAVE
                                 Plaintiff,        TO FILE UNDER SEAL PURSUANT TO
   13                                              LOCAL RULE 79-5.2.2(b)
                v.
   14
   15   MIZUHO BANK, LTD., a Japanese financial
        institution, and MARK KARPELES, an
   16   individual,

   17                        Defendants.

   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        PLAINTIFF’S APPLICATION FOR                       CASE NO. 2:18-CV-00617-RGK-GJS
        LEAVE TO FILE UNDER SEAL
 Case 2:18-cv-00617-RGK-GJS Document 84 Filed 03/08/19 Page 2 of 4 Page ID #:1032




 1          Pursuant to Local Rule 79-5.2.2(b), Plaintiff Joseph Lack hereby applies for leave of
 2 Court to file documents under seal. In support of his Application, Plaintiff states as follows:

 3          1.      Plaintiff seeks leave to file under seal portions of Plaintiff’s Motion for Class
 4 Certification and supporting materials.
 5          2.      Many of the exhibits to the Motion were designated “Confidential” or “Attorneys’
 6 Eyes Only” pursuant to a Stipulated Protective Order entered in Greene v. Mizuho Bank, Ltd.,
 7 No. 1:14-cv-01437 (N.D. Ill.), Dkt. 178. For purposes of the present litigation, the parties
 8 stipulated to the same designations under the Stipulated Protective Order entered in this
 9 litigation. Dkt. 81. Finally, Exhibits 18 and 19 to the Declaration of J. Aaron Lawson were
10 submitted under seal (with leave of court) in the Greene litigation.
11          3.      Many of the documents attached as Exhibits to the Lawson Declaration in support
12 of Plaintiff’s Motion for Class Certification are translated copies of meeting notes created
13 internally by Mizuho employees. Due to the brief nature of these documents, they are being
14 submitted completely under seal. Further, with respect to deposition testimony from Mizuho
15 Bank representatives, the testimony has been carefully excerpted. Given the minimal nature of
16 the excerpts submitted, this testimony is being submitted completely under seal.
17          4.      On February 28, 2019, counsel for Plaintiff and Mizuho conferred regarding this
18 Application. See Local Rule 79-5.2.2(b). Plaintiff is authorized to state that Mizuho does not
19 oppose this Application.
20          5.      Typically, there must be “compelling reasons” to seal documents from public
21 view. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). But as this
22 Court has noted, “private materials unearthed during discovery” are subject to a lower standard
23 on motions to seal than the typical “compelling reasons” standard. Raiser v. City of Upland, No.
24 EDCV1100465RGKRZ, 2014 WL 12696753, at *1 (C.D. Cal. Mar. 17, 2014) (internal quotation
25 omitted). This is in part because “when a district court grants a protective order to seal
26 documents during discovery, it has already determined that ‘good cause’ exists to protect this
27 information from being disclosed to the public by balancing the needs for discovery against the
28 need for confidentiality.’” Kamakana, 447 F.3d at 1179–80 (internal quotation and citation
   PLAINTIFF’S APPLICATION FOR                   1           CASE NO. 2:18-CV-00617-RGK-GJS
   LEAVE TO FILE UNDER SEAL
 Case 2:18-cv-00617-RGK-GJS Document 84 Filed 03/08/19 Page 3 of 4 Page ID #:1033




 1 omitted).
 2          6.     Pursuant to L.R. 79-5.2.2(b), Mizuho Bank, as the designating party, has four

 3 days to file a declaration providing any further support for filing the Motion for Class
 4 Certification and supporting materials under seal.
 5          WHEREFORE, Plaintiff respectfully requests that the Court enter an order granting him
 6 leave to file unredacted versions of the aforementioned documents under seal.
 7
                                                 Respectfully submitted,
 8
 9                                               JOSEPH LACK, individually and on behalf of all
                                                 others similarly situated,
10
11 Dated: March 8, 2019                          By: /s/ J. Aaron Lawson
                                                 One of Plaintiff’s Attorneys
12
                                                 RAFEY S. BALABANIAN (SBN – 315962)
13                                               rbalabanian@edelson.com
                                                 J. AARON LAWSON (SBN – 319306)
14                                               alawson@edelson.com
                                                 EDELSON PC
15                                               123 Townsend Street, Suite 100
                                                 San Francisco, California 94107
16
                                                 Tel: (415) 212-9300
17                                               Fax: (415) 373-9435

18                                               Counsel for Plaintiff and the Putative Classes

19
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S APPLICATION FOR                    2            CASE NO. 2:18-CV-00617-RGK-GJS
     LEAVE TO FILE UNDER SEAL
 Case 2:18-cv-00617-RGK-GJS Document 84 Filed 03/08/19 Page 4 of 4 Page ID #:1034




 1                                  CERTIFICATE OF SERVICE
 2         I, J. Aaron Lawson, an attorney, certify that on March 8, 2019, I served the above and

 3 foregoing Plaintiff’s Application For Leave To File Under Seal Pursuant To Local Rule 79-
 4 5.2.2(b) by causing true and accurate copies of such paper to be transmitted by electronic mail to
 5 the persons registered to receive such notice via the Court’s CM/ECF electronic filing system.
 6
 7                                                               /s/ J. Aaron Lawson
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S APPLICATION FOR                    3           CASE NO. 2:18-CV-00617-RGK-GJS
     LEAVE TO FILE UNDER SEAL
